                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    GAYLE D. HANKS, et al.,                             CASE NO. C21-0601-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    CITY OF SEATTLE, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiffs’ motion for an extension of time (Dkt.
18   No. 9). The motion does not indicate what deadline Plaintiffs seek relief from or what the basis
19   would be for the Court to grant this relief. (See generally id.) The motion is DENIED without
20   prejudice.
21          DATED this 21st day of May 2021.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Paula McNabb
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C21-0601-JCC
     PAGE - 1
